
	

113 HR 2652 IH: Marijuana Businesses Access to Banking Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2652
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Perlmutter (for
			 himself, Mr. Heck of Washington,
			 Mr. McDermott,
			 Mr. Blumenauer,
			 Mr. Polis,
			 Mr. Smith of Washington,
			 Mr. Farr, Mr. Kilmer, Mr.
			 Moran, Ms. Norton,
			 Mr. Capuano,
			 Ms. DelBene,
			 Mr. Coffman,
			 Ms. DeGette,
			 Mr. DeFazio,
			 Mr. Lowenthal,
			 Ms. Pingree of Maine,
			 Mr. Rohrabacher, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To create protections for depository institutions that
		  provide financial services to marijuana-related businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Marijuana Businesses Access to Banking Act of
			 2013.
		2.Safe harbor for
			 depository institutionsA
			 Federal banking regulator may not—
			(1)terminate or limit the deposit insurance of
			 a depository institution under the Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) solely because the depository institution provides or has
			 provided financial services to a marijuana-related legitimate business;
			(2)prohibit, penalize, or otherwise discourage
			 a depository institution from providing financial services to a
			 marijuana-related legitimate business;
			(3)recommend, incentivize, or encourage a
			 depository institution not to offer financial services to an individual, or to
			 downgrade or cancel the financial services offered to an individual solely
			 because—
				(A)the
			 individual is a manufacturer or producer, or is the owner or operator of a
			 marijuana-related legitimate business;
				(B)the
			 individual later becomes an owner or operator of a marijuana-related legitimate
			 business; or
				(C)the
			 depository institution was not aware that the individual is the owner or
			 operator of a marijuana-related legitimate business; and
				(4)take any action on a loan to an owner or
			 operator of—
				(A)a marijuana-related legitimate business;
			 or
				(B)real estate or equipment that is leased
			 to a marijuana-related legitimate business.
				3.Protections under
			 Federal law
			(a)Investigation
			 and prosecutionA depository
			 institution that provides financial services to a marijuana-related legitimate
			 business, and the officers, directors, and employees of that depository
			 institution, shall be immune from Federal criminal prosecution or investigation
			 for providing those services.
			(b)Federal criminal
			 lawA depository institution
			 that provides financial services to a marijuana-related legitimate business may
			 not be held liable pursuant to any Federal criminal law solely for providing
			 those services or for further investing any income derived from such
			 services.
			(c)ForfeitureA depository institution that has a legal
			 interest in the collateral for a loan made to an owner or operator of a
			 marijuana-related legitimate business, or to an owner or operator of real
			 estate or equipment that is leased to a marijuana-related legitimate business,
			 shall not be subject to criminal, civil, or administrative forfeiture of that
			 legal interest pursuant to any Federal law for providing such loan.
			4.Rule of
			 constructionNothing in this
			 Act shall require a depository institution to provide financial services to a
			 marijuana-related legitimate business.
		5.Exemption from
			 filing suspicious activity reportsSection 5318(g) of title 31, United States
			 Code, is amended by adding at the end the following:
			
				(5)Exemption for
				marijuana-related legitimate businesses
					(A)In
				generalThe Secretary shall not require a depository institution,
				and any director, officer, employee, or agent of a depository institution, to
				report a transaction as suspicious solely because a party to the transaction is
				a marijuana-related legitimate business.
					(B)DefinitionsIn this paragraph, the terms
				depository institution and marijuana-related legitimate
				business have the meanings given such terms in the Marijuana Businesses
				Access to Banking Act of
				2013.
					.
		6.DefinitionsIn this Act:
			(1)Depository
			 institutionThe term
			 depository institution means—
				(A)a depository
			 institution as defined in section 3(c) of the Federal Deposit Insurance Act (12
			 U.S.C. 1813(c));
				(B)a Federal credit
			 union as defined in section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752); or
				(C)a State credit union as defined in section
			 101 of the Federal Credit Union Act (12 U.S.C. 1752).
				(2)Federal banking
			 regulatorThe term Federal banking regulator means
			 each of the Board of Governors of the Federal Reserve System, the Bureau of
			 Consumer Financial Protection, the Federal Deposit Insurance Corporation, the
			 Office of the Comptroller of the Currency, the National Credit Union
			 Administration, or any agency or department that regulates banking or financial
			 services, as determined by the Secretary of the Treasury.
			(3)Financial
			 serviceThe term
			 financial service means a financial product or service as defined
			 in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (12 U.S.C. 5481).
			(4)ManufacturerThe
			 term manufacturer means a person who manufactures, compounds,
			 converts, processes, prepares, or packages marijuana or marijuana
			 products.
			(5)Marijuana-related
			 legitimate businessThe term marijuana-related legitimate
			 business means a manufacturer, producer, or any person that—
				(A)participates in
			 any business or organized activity that involves handling marijuana or
			 marijuana products, including selling, transporting, displaying, dispensing, or
			 distributing marijuana or marijuana products; and
				(B)engages in such
			 activity pursuant to a law established by a State or a unit of local
			 government.
				(6)MarijuanaThe term marijuana has the
			 meaning given the term marihuana in section 102 of the Controlled
			 Substances Act (21 U.S.C. 802).
			(7)Marijuana
			 productThe term
			 marijuana product means any article which contains marijuana,
			 including an article which is a concentrate, an edible, a tincture, a
			 marijuana-infused product, or a topical.
			(8)ProducerThe term producer means a
			 person who plants, cultivates, harvests, or in any way facilitates the natural
			 growth of marijuana.
			(9)StateThe term State means each of
			 the several States, the District of Columbia, Puerto Rico, and any territory or
			 possession of the United States.
			
